Rao, Judge:
The appeal for reappraisement listed above has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED, by and between tbe parties hereto, subject to tbe approval of tbe Court, as follows:
1. That tbe merchandise here involved consists of automobiles imported after tbe effective date of tbe Customs Simplification Act of 1956; that said automobiles are identified on tbe Final List published by tbe Secretary of tbe Treasury pursuant to said Customs Simplification Act (T.D. 54521), and are subject to appraisement under tbe provisions of Section 402a of tbe Tariff Act of 1980 as amended.
2. That on or about tbe dates of exportation of tbe merchandise involved herein, such or similar merchandise was not freely offered for sale in tbe country of exportation for home consumption or for exportation to tbe United States.
3. That on or about tbe said dates of exportation, such or similar imported merchandise was not freely offered for sale for domestic consumption in tbe United States.
4. That the cost of production as defined in Section 402a (f) of tbe Tariff Act of 1930 as amended of the automobiles involved herein is deutschemarks 2968.00 for tbe one-tone model and deutschemarks 2983.00 for tbe two-tone model; plus deutschemarks 180.00 for “Saxomat,” plus deutschemarks 35.00 per set for whitewall tires, plus deutschemarks 2.20 per set for protective covers for seats and backs.
5. That this appeal may be submitted on this stipulation, tbe same being limited to tbe merchandise and tbe issues described hereinabove and abandoned in all other respects.
Upon the agreed facts, I find cost of production, as that value is defined in section 402a(f) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the merchandise covered by this appeal for reappraisement and that such values were deutsche marks 2968 for the one-tone model and deutsche marks 2983 for the two-tone model; plus deutsche marks 180 for “Saxomat,” plus deutsche marks 2.20 per set for protective covers for seats and backs, plus deutsche marks 35 per set for whitewall tires.
Judgment will be entered accordingly.